Name: Commission Regulation (EEC) No 3719/85 of 27 December 1985 laying down certain technical measures and control measures relating to the fishing activities in Portuguese waters of vessels flying the flag of another Member State except Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 Avis juridique important|31985R3719Commission Regulation (EEC) No 3719/85 of 27 December 1985 laying down certain technical measures and control measures relating to the fishing activities in Portuguese waters of vessels flying the flag of another Member State except Spain Official Journal L 360 , 31/12/1985 P. 0026 - 0028 Finnish special edition: Chapter 4 Volume 2 P. 0096 Spanish special edition: Chapter 04 Volume 4 P. 0121 Swedish special edition: Chapter 4 Volume 2 P. 0096 Portuguese special edition Chapter 04 Volume 4 P. 0121 *****COMMISSION REGULATION (EEC) No 3719/85 of 27 December 1985 laying down certain technical measures and control measures relating to the fishing activities in Portuguese waters of vessels flying the flag of another Member State except Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular the second subparagraph of Article 351 (5) and (6) thereof, Whereas technical procedures must be established for the determination and supervision of vessels of Member States other than Spain and Portugal which are authorized to fish at the same time in Portuguese waters; Whereas the Act of Accession provides for a system of lists of authorized vessels in addition to the provisions laid down in Council Regulation (EEC) No 2057/82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of Member States (1), as amended by Regulation (EEC) No 1729/83 (2). Whereas, in conformity with the second subparagraph of Article 351 (2) of the Act of Accession, as from 1 January 1986, the specialized fishing activities referred to in that Article must be carried out in accordance with the same control procedures as those specified for Spanish vessels authorized to fish in the waters of the Member States other than Spain and Portugal; Whereas it is therefore necessary to adopt certain technical measures for the conservation of resources which shall apply without prejudice to the provisions of Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (3), as last amended by Regulation (EEC) No 3625/84 (4); Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 352 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The technical and control measures hereinafter laid down shall apply, in the waters falling under the sovereignty of jurisdiction of Portugal to vessels flying the flag of another Member State except Spain. Article 2 1. Each year, not later than one month before the beginning of the authorized fishing period concerned, Member States other than Spain and Portugal shall forward to the Commission the lists of vessels which may carry out the specialized fishing activities referred to in Article 351 (2) and (3) of the Act of Accession. A separate list shall be forwarded for each of the following types: - vessels fishing for albacore tuna and using troll lines only, - vessels fishing for tropical tuna and using tuna seines only, - vessels fishing for tuna species other than albacore tuna and tropical tuna and using troll lines only. 2. The lists referred to in paragraph 1 may be revised with effect from the first day of every month; any alterations shall be notified to the Commission by the 15th day of the preceding month. 3. The lists referred to in paragraph 1 shall provide the following information on each vessel: - name of the vessel, - registration number, - external identification letters and numbers, - port of registration, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - gross tonnage and overall length, - engine power, - call sign and radio frequency. Article 3 1. Member States other than Spain and Portugal shall draw up, for each type of fishing referred to in Article 2, proposals for periodic lists specifying the vessels which may fish at the same time pursuant to Article 351 (2) and (3) of the Act of Accession. The draft lists shall specify the number of vessels not exceeding the limits set annually by the Council in accordance with the procedure referred to in Article 351 (2) of the Act of Accession. The proposals shall be transmitted to the Commission at least 15 days before the beginning of the fishing season; the list of vessels fishing for albacore tuna shall cover a period of not less than one calendar month and not more than eight weeks between 1 May and 31 August; the lists of vessels fishing for tropical tuna and for other thunnidae shall cover a period of at least two calendar months. 2. Each of the periodic lists shall provide the following information on each vessel: - name and registration number of the vessel, - call sign, - name(s) and address(es) of the owner(s) or of the charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - period for which permission to fish is requested, - intended method of fishing, - intended area of fishing. 3. The Commission shall examine the proposals referred to in paragraph 1 and shall approve periodic lists, which it shall forward to the authorities of the Member States concerned and to the competent Portuguese control authorities at least four working days before the date set for their entry into force. 4. The authorities of the Member States other than Spain and Portugal may request the Commission to replace a vessel named on a periodic list but unable for reasons of force majeure to use its fishing licence during the period specified, or any part thereof and, where the periodic list contains fewer vessels than the maximum number authorized to fish at the same time, to add one or more vessels, provided that the said maximum number is not exceeded. Any vessel replaced or added must be included on the lists referred to in Article 2. The Commission shall, without delay, notify any alteration of the periodic lists to the competent Portuguese control authorities and to the competent authorities of the Member States concerned. No replacement vessel or additional vessel may be authorized to fish until the date indicated by the Commission in its notification. Article 4 Vessels authorized to fish for tuna may not keep on board any fish or fish products other than Thunnidae, with the exception of anchovy intended for use as live bait. Article 5 The skippers or, as necessary, the owners of vessels authorized to fish must comply with the special conditions laid down in the Annex. Article 6 Without prejudice to Regulation (EEC) No 171/83, the following technical measures shall apply to vessels flying the flag of a Member State other than Spain or Portugal: (a) the use of gill nets shall be prohibited; (b) vessels shall keep on board no fishing gear other than that necessary for the type of fishing for which they are authorized; (c) each longliner shall cast not more than two longlines per day; the maximum length of each of these longlines shall be 20 nautical miles; the distance between snoods shall be not less than 2,70 m. Article 7 The Member States other than Spain and Portugal shall notify the Commission, before the 15th day of each month, of the quantities caught by each vessel fishing for tuna and the quantities landed by such vessels at each port during the preceding month. Article 8 This Regulation shall enter into force on 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 220, 29. 7. 1982, p. 1. (2) OJ No L 169, 28. 7. 1983, p. 14. (3) OJ No L 24, 27. 1. 1983, p. 14. (4) OJ No L 335, 22. 12. 1984, p. 3. ANNEX SPECIAL CONDITIONS TO BE COMPLIED WITH BY THE VESSELS OF MEMBER STATES OTHER THAN SPAIN AND PORTUGAL WHICH ARE AUTHORIZED TO FISH IN PORTUGUESE WATERS 1. A copy of these special conditions must be on board the vessel. 2. The external identification letters and numbers of a licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured.